FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   April 14, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT




    HARRY J. SAMUELS,

                Plaintiff-Appellant,

    v.                                                    No. 09-1217
                                             (D.C. No. 1:08-CV-00360-LTB-MEH)
    JOHN E. POTTER, Postmaster                             (D. Colo.)
    General, United States Postal Service,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before LUCERO, PORFILIO, and MURPHY, Circuit Judges.



         Plaintiff Harry J. Samuels appeals from the entry of summary judgment in

favor of the defendant Postmaster General of the United States Postal Service on

Mr. Samuels’ claims of employment discrimination and retaliation. Mr. Samuels

has limited this appeal to his claims regarding two alleged incidents of retaliation,



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
involving his temporary placement on one day’s AWOL status for an unapproved

absence, and an alleged physical altercation with a supervisor. We affirm for

substantially the reasons stated in the district court’s order of March 18, 2009.

                                   AWOL Claim

      Mr. Samuels contends the district court erred in dismissing his claim over

the AWOL incident for not satisfying one of the three elements of a prima facie

case of retaliation. The employee must show (1) he engaged in protected activity;

(2) he suffered a materially adverse action; and (3) there was a causal connection

between the protected activity and the adverse action. Timmerman v. U.S. Bank,

N.A., 483 F.3d 1106, 1122-23 (10th Cir. 2007). For purposes of the second

element, actions are materially adverse if they are “harmful to the point that they

could well dissuade a reasonable worker from making or supporting a charge of

discrimination.” Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 57 (2006).

The district court held that Mr. Samuels failed to demonstrate a triable issue on

this point. We agree.

      The above standard for material adversity “is sensitive to the particular

circumstances of each case.” Semsroth v. City of Wichita, 555 F.3d 1182, 1184

(10th Cir. 2009). In rejecting Mr. Samuels’ overlapping claims of age and race

discrimination for the same incident, the district court held that his supervisor

was authorized by Postal Service regulations to place him on AWOL status: he

had not obtained prior approval for the absence as required by the Postal Service

                                         -2-
Employee Labor Relations Manual, which ascribes AWOL status to employees for

such omissions. See Aplt. App. at 178. This ruling has not been challenged. 1 In

addition, Mr. Samuels was allowed to submit a retroactive leave request a few

weeks later, recovering pay for the day and expunging the AWOL citation, so the

materiality analysis must also take into account the temporary and ultimately

inconsequential nature of the citation. Accordingly, the case-specific inquiry here

becomes: would the receipt of an authorized citation for an unexcused absence,

shortly thereafter expunged by allowance of a retroactive leave request, dissuade

a reasonable worker from making or supporting charges of discrimination against

his employer? We agree with the district court that this does not constitute a

triable issue of material adversity.




1
       While this ruling was made specifically in connection with Mr. Samuel’s
claims of race and age discrimination, his established failure to undermine as
pretextual the legitimate justification given for his AWOL status should be
equally dispositive of the retaliation claim. See, e.g., Twymon v. Wells Fargo &
Co., 462 F.3d 925, 936 (8th Cir. 2006); Nawrot v. CPC Int’l, 277 F.3d 896, 905
(7th Cir. 2002); Coutu v. Martin County Bd. of County Comm’rs, 47 F.3d 1068,
1075 n.54 (11th Cir. 1995). Thus, by leaving this ruling unchallenged on appeal,
Mr. Samuels arguably forfeited appellate relief on his retaliation claim, regardless
of the merit of his challenge to the ruling on the insufficiency of his prima facie
case: “where a district court’s disposition rests on alternative and adequate
grounds, a party who, in challenging that disposition, only argues that one
alternative is erroneous necessarily loses because the second alternative stands as
an independent and adequate basis, regardless of the correctness of the first
alternative.” Shook v. Bd. of County Comm’rs, 543 F.3d 597, 613 n.7 (10th Cir.
2008). We need not rely conclusively on this forfeiture, however, as we in any
event agree with the district court’s ruling on the prima facie case.

                                        -3-
                                Physical Altercation

      Another in the list of actions allegedly taken by USPS that Mr. Samuels

broadly attributed to discriminatory and/or retaliatory animus was that USPS had

allowed a different supervisor to “physically threaten him by putting his hands on

him and pointing a finger in his face.” Aplt. App. at 8. In an affidavit he added a

little clarification about the physical nature of the altercation but nothing about its

surrounding circumstances, stating only that the supervisor “assaulted me by

pushing me on the back of my shoulder and pointing his finger in my face.” Id. at

114. We certainly do not discount the impropriety of any unwanted physical

contact in the workplace, 2 but propriety per se is not the inquiry here. Rather, we

must ask whether the contact alleged might well have dissuaded a reasonable

worker from complaining about discrimination. On that score, we agree with the

district court that a triable issue was not made out on our record. 3




2
      We note that the occurrence of the alleged incident is disputed and has only
been assumed for purposes of summary judgment.
3
       Mr. Samuels notes in passing that the district court did not discuss a
disciplinary warning issued by the same supervisor over Mr. Samuels’ failure to
follow instructions. Aplt. Opening Br. at 4 n.1. Presumably, the court recognized
that this separate matter was only challenged for lack of just cause in a grievance,
Aplt. App. at 100, 128-29, and not included as part of the charge of retaliation
and discrimination pursued in the EEO proceedings for the claims here, see id. at
44-45, 100, 145. In any event, Mr. Samuels’ brief does not frame any argument
in this regard requiring further consideration on appeal. See, e.g., Fuerschbach v.
Southwest Airlines Co., 439 F.3d 1197, 1209-10 (10th Cir. 2006); Thomas v.
Gibson, 218 F.3d 1213, 1220 n.4 (10th Cir. 2000).

                                          -4-
      Three points lead us to that conclusion. First, this court has acknowledged

on numerous occasions that the anti-discrimination laws do not license courts to

police the workplace for each and every deviation from social standards of proper

interpersonal conduct. In the context of alleged retaliation, we have repeatedly

held that, unless pervasive, incidents of rudeness, ridicule, unruly behavior, and

angry outbursts allegedly prompted by past complaints are not sufficient to satisfy

the material-adversity standard. See Somoza v. Univ. of Denver, 513 F.3d 1206,

1214-15 (10th Cir. 2008) (discussing several of this circuit’s cases). The incident

Mr. Samuels alleged here, insofar as it involved offensively pointing a finger in

his face, clearly falls within this line of precedent.

      The push to the back of his shoulder may have taken the incident a step

further, but not enough to cross the line and raise a triable issue of material

adversity. That conclusion is bolstered by the other two points alluded to above.

One is the fact that there is no showing that the altercation here included any

threat regarding subsequent complaints about discrimination. While minor

slights prompted by workplace relationships strained by past complaints may not

have much impact on a worker’s later seeking redress for discrimination, they

might well carry more dissuasive force if accompanied by an express threat of

(potentially more substantial) retaliation for further complaints. The other point,

emphasized by the district court, is that Mr. Samuels kept up his workplace

complaints following the alleged altercation. While this alone is not, of course,

                                           -5-
dispositive of the objective material-adversity inquiry, it does “shed light as to

whether the [employer’s] actions are sufficiently material and adverse to be

actionable.” Id. at 1214. Moreover, there is no showing of any resumed physical

hostility by the supervisor following the continuation of Mr. Samuel’s workplace

complaints.

      In sum, Mr. Samuels failed to demonstrate a triable issue on the element of

material adversity with respect to either of his distinct allegations of retaliation.

Assuming such allegations may be combined in the material-adversity analysis

where, as here, different supervisors were involved and there is no showing of

concerted action, the aggregate effect of the two incidents under review does not

alter our conclusion. The district court properly entered summary judgment

against Mr. Samuels on his claims of retaliation.

      The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                           -6-